DETAILED ACTION
Introduction
Claims 1-18 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the NPL Reference #1 “Motion planning for automated driving: Functional architecture, concepts, and algorithms” (Brickwedde, Geyer, Hardy, and Sangwan) could not be considered as no copy of the reference was provided, and the reference “A Real-Time Motion Planner with Trajectory Optimization for Autonomous Vehicles” (Xu, Wei, Dolan, Zhao, and Zha) which was filed 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 10, the claims recite the limitations “perform parameterization of the manifold to obtain a plurality of local charts describing the driving surface in two dimensions” in Claim 1 and “performing, with the electronic controller, parameterization of the manifold to obtain a plurality of local charts describing the driving surface in two dimensions” in Claim 10. However, the specification does not provide sufficient detail regarding this subject matter, and how parameterization (understood as the finding of parameters or equations) results in the local charts, which are described in the specification as entities having particular boundaries. Figures 3A-4B and ¶0020-0021 of the specification 
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”

Therefore, the subject matter of the parameterization was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9) and Claim 10 (for Claims 11-18) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 10, the claims recite the limitations “perform parameterization of the manifold to obtain a plurality of local charts describing the driving surface in two dimensions” in Claim 1 and “performing, with the electronic controller, parameterization of the manifold to obtain a plurality of local charts describing the driving surface in two dimensions” in Claim 10. The operation of parameterization is understood as being the process of finding the parametric equations or parameters. However, it is not clear how this results in a plurality of local charts. Additionally, in light of the specification it is not made clear how this operation is performed (see 112(a) above). The claims are therefore incomplete for omitting steps which are essential for the invention (see e.g. specification ¶0002, 0004, the parameterization being essential to the improvement regarding motion planning while taking into account road surface geometry), such omission amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the parameterization is interpreted as any conversion of a manifold to parameters defining planes.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9) and Claim 10 (for Claims 11-18) and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 11, the phrase “approximately length preserving” renders the claims indefinite. The term “approximately” is a relative term, however the claims and specification do not 
Regarding Claims 4 and 13, the phrase “wherein the driving path is determined based upon a transformation across the common boundary…” renders the claims indefinite. Particularly, the term “transformation” has various definitions, such as “a change or alteration, especially a radical one” or “a complete change in appearance or character” or mathematical definitions such as “manipulating a polygon or other two-dimensional object on a plane or coordinate system” or “a function f (usually with some geometrical underpinning) that maps a set X to itself.” The specification does not appear to define the term, and applying the various definitions leads to widely varying scopes of the claims, making them indefinite. For the purposes of examination, the phrase is interpreted as the path being determined by any change or alteration of characteristics as the path crosses a boundary.
Regarding Claims 7 and 16, 
Regarding Claims 8 and 17, the phrase “wherein the parameterization projects a point of the manifold…” renders the claims indefinite. Particularly, it is not clear whether the phrase “the parameterization projects” means that the performing of the parameterization (in Independent Claims 1 and 10) further comprises the projecting which is recited in Claims 8 and 17, or alternatively if the phrase is using “the parameterization” to refer to the result of the parameterization step (e.g. the parameterization of the manifold is the same thing as the local charts). The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as reciting that the parameterization comprises the projecting of a point of the manifold.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 (for Claim 9) and Claim 17 (for Claim 18) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1 and 10, the claims recite functions of accessing a manifold, performing parameterization to obtain local charts, determining a driving path, and generating a command to navigate a vehicle. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind (or manually on pen and paper, see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to obtaining information describing the manifold, mentally or manually performing the mathematical steps for parameterization, and then mathematical concept, as the conversion of the manifold to local charts is a mathematical relationship of a particular conversion (see MPEP 2106.04(a)(2)(I)). Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the “electronic controller” in Claim 1 and the performing of functions “with an electronic controller” in Claim 10. These additional elements are the recitation of generic computer components, recited at a high level of generality. The claims do not offer any improvement to computer hardware, and thus the claims act as mere instructions to “apply” the abstract idea, using the computer components as a tool, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the recitations of the “electronic controller.” For the same reasons as presented above, these elements are generic computer components, recited at a high level of generality, such that the claims act as mere instructions to “apply” the abstract idea using the computer components as a tool, which does not provide significantly more (see MPEP 2106.05(f)).
Regarding Dependent Claims 2-9 and 11-18, the claims do not recite any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 
Claims 4, 7, 13, and 16 recite further detail regarding the driving path, which is a further detail of the abstract idea of a mental process as stated above. The claims do not add any additional elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference “Multi-Robot Mapping using Manifold Representations” (Howard et al.) in view of NPL reference “Visual path following on a manifold in unstructured three-dimensional terrain” (Furgale et al.).

Regarding Claim 1, Howard et al. discloses a vehicle motion planning system (see p. 1, a system for providing self-consistent maps for path planning), configured to :
(see p. 2 Section III, A, a manifold, accessed so it can be discretized, and see p. 1, Figure 1, the manifold representing a driving surface of a robot in three dimensions), 
perform parameterization of the manifold to obtain a plurality of local charts (see p. 2 Section III, A, discretizing the manifold into a set (plurality) of patches (local charts) which are described by a polygon s and coordinate system θ (i.e. the manifold converted to be described in terms of parameters – parameterization)) describing the driving surface in two dimensions (see p. 2 Section III, A, the patches being polygons (a two dimensional shape) of finite extent and defining a planar coordinate system).

Howard et al. further discloses the system implemented with robots (see p. 3) to facilitate path planning (see p. 1).

Howard et al. does not explicitly recite the system comprising an electronic controller configured to 
access the manifold… from a memory,
determine a driving path of a vehicle using the plurality of local charts, and
generate a command to navigate the vehicle along the driving path.

However Furgale et al. teaches a vehicle motion planning system (see Abstract, a system for autonomous route traversal), the system comprising an electronic controller (see Abstract, Figure 1, on a rover platform performing computational operations)  
using a memory (see p. 537, data handled using a disk or memory), 
and configured to:
(see p. 536, submaps are defined which include a ground plane (the submaps therefore analogous to the patches in Howard et al. and claimed local charts) and reference path data, and see p. 537 Section B and Figure 5, the rover determines a driving path to drive a repeated route, by using a sequence of submaps (a plurality of the local charts)), and
generate a command to navigate the vehicle along the driving path (see Abstract, Figure 9, the rover performing autonomous travel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Howard et al. to be applied to an electronic controller, using memory for functions, as is taught by Furgale et al., and additionally to modify the system of Howard et al. such that the patches are used to determine and generate commands for a driving path, as is taught by Furgale et al., with the motivation of enhancing the usefulness of the manifold representation to allow autonomous travel of long paths with a high level of autonomy (see Furgale et al. Abstract, Sections IV, V).

Regarding Claim 3, Howard et al. discloses the system of claim 1, wherein two consecutive local charts of the plurality of local charts share a common boundary (see p. 2 the patches are overlapping, i.e. share a common boundary region).

Regarding Claim 4, Howard et al. does not explicitly recite the system of claim 3, wherein the driving path is determined based on a transformation across the common boundary between the two consecutive local charts.

However Furgale et al. teaches the system as above,
(see p. 536 the submaps have a percentage of overlap (common boundary region), p. 535, the route (which is later determined to be repeated) includes building a sequence of submaps. In other words, the repeated path is determined based on the robot position and data transforming across boundaries to consecutive local charts).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 1.

Regarding Claim 5, Howard et al. does not explicitly recite the system of claim 1, wherein each local chart of the plurality of local charts corresponds to a road segment of the driving surface.

However Furgale et al. teaches the system as above, 
wherein each local chart of the plurality of local charts corresponds to a road segment of the driving surface (see Section IV, Figure 7, the system used on a prepared route (road), i.e. each local chart that is repeated corresponding to road portion (segment)).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 1.

Regarding Claim 6, Howard et al. does not explicitly recite the system of claim 5, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However Furgale et al. teaches the system as above, 
(see Figure 5, two consecutive charts making up the reference path and see Section IV, Figure 7, the robot driving on a prepared path (road)).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 1.

Regarding Claim 7, Howard et al. does not explicitly recite the system of claim 6, wherein the driving path can transition only between two consecutive road segments.

However Furgale et al. teaches the system as above, 
wherein the driving path can transition only between two consecutive road segments (see Figure 5, and see p. 535 the learned path to be repeated is tied to a particular sequence of submaps, i.e. can only occur as the set of transitions between the consecutive submaps, which (Section IV) correspond to road segments).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 1.
Regarding Claim 8, Howard et al. discloses the system of claim 1, wherein the parameterization projects a point of the manifold onto a plane of the driving surface to create at least one local chart of the plurality of local charts (see p. 2, the creating of the patches (parameterization) of the manifold includes creating a planar projection, i.e. projecting many points of the manifold onto a plane which describes the two-dimensional driving surface).

Regarding Claim 9, Howard et al. does not explicitly recite the system of claim 8, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch along the driving surface.

However Furgale et al. teaches the system as above, 
wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch along the driving surface (see Figures 5, 7, and 8, Section IV, the path made of a sequence of planar local charts, and the roll and pitch changing during the overall route. In other words, the path varying from plane to plane corresponds to changing roll and pitch of the surface).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 1.

Regarding Claim 10, Howard et al. discloses a method for planning a vehicle motion (see Abstract, Section I, a method of mapping for path planning), the method comprising 
accessing a manifold describing a driving surface in three dimensions (see p. 2 Section III, A, a manifold, accessed so it can be discretized, and see p. 1, Figure 1, the manifold representing a driving surface of a robot in three dimensions),
performing parameterization of the manifold to obtain a plurality of local charts (see p. 2 Section III, A, discretizing the manifold into a set (plurality) of patches (local charts) which are described by a polygon s and coordinate system θ (i.e. the manifold converted to be described in terms of parameters – parameterization)) describing the driving surface in two dimensions (see p. 2 Section III, A, the patches being polygons (a two dimensional shape) of finite extent and defining a planar coordinate system).

Howard et al. further discloses the system implemented with robots (see p. 3) to facilitate path planning (see p. 1).

Howard et al. does not explicitly recite the method performed with an electronic controller, and does not explicitly recite 
accessing the manifold… from a memory,
determining, with the electronic controller, a driving path of a vehicle based using the plurality of local charts, and
generating, with the electronic controller, a command to navigate the vehicle along the driving path.

However Furgale et al. teaches a method of motion planning (see Abstract, a technique for autonomous route traversal), using an electronic controller (see Abstract, Figure 1, on a rover platform performing computational operations),
with a memory (see p. 537, data handled using a disk or memory), comprising:
determining, with the electronic controller, a driving path of a vehicle based using the plurality of local charts (see p. 536, submaps are defined which include a ground plane (the submaps therefore analogous to the patches in Howard et al. and claimed local charts) and reference path data, and see p. 537 Section B and Figure 5, the rover determines a driving path to drive a repeated route, by using a sequence of submaps (a plurality of the local charts)), and
generating, with the electronic controller, a command to navigate the vehicle along the driving path (see Abstract, Figure 9, the rover performing autonomous travel).
Howard et al. to be performed with an electronic controller, using memory for functions, as is taught by Furgale et al., and additionally to modify the system of Howard et al. such that the patches are used to determine and generate commands for a driving path, as is taught by Furgale et al., with the motivation of enhancing the usefulness of the manifold representation to allow autonomous travel of long paths with a high level of autonomy (see Furgale et al. Abstract, Sections IV, V).

Regarding Claim 12, Howard et al. discloses the method of claim 10, wherein two consecutive local charts of the plurality of local charts share a common boundary (see p. 2 the patches are overlapping, i.e. share a common boundary region).

Regarding Claim 13, Howard et al. does not explicitly recite the method of claim 12, wherein the driving path is determined based upon a transformation across the common boundary between the two consecutive local charts.

However Furgale et al. teaches the method as above,
wherein the driving path is determined based upon a transformation across the common boundary between the two consecutive local charts (see p. 536 the submaps have a percentage of overlap (common boundary region), p. 535, learning the route (which is later determined to be repeated) includes building a sequence of submaps. In other words, the repeated path is determined based on the robot position and data transforming across boundaries to consecutive local charts).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 10.

Regarding Claim 14, Howard et al. does not explicitly recite the method of claim 10, wherein each local chart of the plurality of local charts corresponds to a road segment of the driving surface.

However Furgale et al. teaches the method as above,
wherein each local chart of the plurality of local charts corresponds to a road segment of the driving surface (see Section IV, Figure 7, the system used on a prepared route (road), i.e. each local chart that is repeated corresponding to road portion (segment)).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 10.

Regarding Claim 15, Howard et al. does not explicitly recite the method of claim 14, wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface.

However Furgale et al. teaches the method as above,
wherein two consecutive local charts of the plurality of local charts correspond to two consecutive road segments of the driving surface (see Figure 5, two consecutive charts making up the reference path and see Section IV, Figure 7, the robot driving on a prepared path (road)).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 10.

Regarding Claim 16, Howard et al. does not explicitly recite the method of claim 15, wherein the driving path can transition only between two consecutive road segments.

However Furgale et al. teaches the method as above,
wherein the driving path can transition only between two consecutive road segments (see Figure 5, and see p. 535 the learned path to be repeated is tied to a particular sequence of submaps, i.e. can only occur as the set of transitions between the consecutive submaps, which (Section IV) correspond to road segments).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 10.

Regarding Claim 17, Howard et al. discloses the method of claim 10, wherein the parameterization projects a point of the manifold onto a plane of the driving surface to create at least one local chart of the plurality of local charts (see p. 2, the creating of the patches (parameterization) includes creating a planar projection of the manifold, i.e. projecting many points of the manifold onto a plane which describes the two-dimensional driving surface).

Regarding Claim 18, Howard et al. does not explicitly recite the method of claim 17, wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch along the driving surface.
However Furgale et al. teaches the method as above,
wherein variation in planes of two consecutive local charts of the plurality of local charts corresponds to changing roll and pitch along the driving surface (see Figures 5, 7, and 8, Section IV, the path made of a sequence of planar local charts, and the roll and pitch changing during the overall route. In other words, the path varying from plane to plane corresponds to changing roll and pitch of the surface).
The motivation to combine Howard et al. and Furgale et al. was provided in the rejection of Claim 10.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference “Multi-Robot Mapping using Manifold Representations” (Howard et al.) in view of NPL reference “Visual path following on a manifold in unstructured three-dimensional terrain” (Furgale et al.), further in view of Publication JP2004295258A (Kanai) (Translation used for citation purposes).
Regarding Claim 2, Howard et al. does not explicitly recite the system of claim 1, wherein the parameterization is approximately length preserving.

However Kanai teaches a technique for parametrization (see p. 5, ln. 202-205, parameterization to define a basic plane representing a topological structure of a model),
wherein the parameterization is approximately length preserving (see p. 8-9, ln. 321-348, the parameterization generated to have the property of distance preservation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Howard et al. to perform a parameterization which is approximately length preserving, as taught by Kanai, with the motivation of increasing the system accuracy by preserving details and preventing surface interference (See Kanai p. 10-11, ln. 405-437).

Regarding Claim 11, Howard et al. does not explicitly recite the method of claim 10, wherein the parameterization is approximately length preserving.

However Kanai teaches a technique for parametrization (see p. 5, ln. 202-205, parameterization to define a basic plane representing a topological structure of a model),
wherein the parameterization is approximately length preserving (see p. 8-9, ln. 321-348, the parameterization generated to have the property of distance preservation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Howard et al. to perform a parameterization which is approximately length preserving, as taught by Kanai, with the motivation of increasing the system accuracy by preserving details and preventing surface interference (See Kanai p. 10-11, ln. 405-437).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150348318-A1 teaches subject matter including the parameterization of a three-dimensional road contour (see e.g. Claim 1).
US-20060267978-A1 teaches subject matter including parameterization optimized for length preservation (see e.g. [0213]).
US-20060235666-A1 teaches subject matter including parameterization of a topology (see e.g. [0079]).
NPL Publication “Autonomous underground tramming for center-articulated vehicles” teaches subject matter including a vehicle path on a manifold described locally by atlas maps (see Figure 5, p. 11).
NPL Publication “Distributed 3D TSDF Manifold Mapping for Multi-Robot Systems” teaches subject matter including manifold mapping of a robot’s environment (see e.g. p. 1).
NPL Publication “A real-time motion planner with trajectory optimization for autonomous vehicles” teaches subject matter including path planning in a discretized space (see e.g. Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619